Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00205-CV

                                       Trece MEUTH,
                                          Appellant

                                              v.

                                    CITY OF SEGUIN,
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 14-0546-CV-A
                           Honorable William Old, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED and the cause is REMANDED to the trial court for further proceedings.

       It is ORDERED that appellant Trece Meuth recover her costs of appeal from appellee City
of Seguin.

       SIGNED July 17, 2019.


                                               _____________________________
                                               Liza A. Rodriguez, Justice